DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.
 
Response to Amendment
	Amendments filed on 01/19/2022 overcome all previously presented claim rejections.  Previously presented rejections are withdrawn herein.

Allowable Subject Matter
Claims 21-24, 27-28, 35-38 and 41-44 are allowed.
The following is an examiner’s statement of reasons for allowance: no reasonable combination of references is found to disclose all of the claimed features required, as a whole, as required in the currently presented claims, which requires, or similarly requires, “An apparatus of a user equipment (UE), comprising: one or more decode a random-access response (RAR) received from the base station on a first UE-specific control resource set (CORESET) in response to the RACH preamble transmission; decode a radio resource control (RRC) reconfiguration message, received from the base station, identifying a second UE-specific CORESET for the UE: monitor a common CORESET at the UE for a pre-determined time period after the RRC reconfiguration message is received; and monitor the second UE-specific CORESET after the pre-determined time period; and a memory interface configured to store in a memory the RAR”.
Closest references found include references cited in the previous Office Action, Kuang (US 2020/0128585) and Rico Alvarino (US 2018/0014143).  References cited in the previous Office Action disclose the above cited claimed features except for the above underlined portions of the claims introduced in the newly entered amendments.  Kuang discloses switching to a second CORESET based on configuration included in an RRC reconfiguration message (paragraph [0076] of Kuang), but does not disclose the monitoring of the common CORESET as required in the currently amended claims.  Rico Alvarino discloses that the UE may operate using a common search space after receiving the RRC reconfiguration message prior to switching to the reconfigured UE-specific search space (paragraph [0066]).  However, Rico Alvarino does not disclose the use of “a predetermined time period” as required in the currently amended claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JUTAI KAO/Primary Examiner, Art Unit 2473